DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 

Response to Arguments
2.	Applicant’s arguments filed on 09/07/2021 regarding the claims 10-22 in the remarks are fully considered but moot in view of new ground(s) of rejection; however, examiner disagrees with applicant’s characterization of the previously introduced prior art (i.e. Hessler (US PG Pub. No. 2019/0222385) previously discussed in the Advisory Action).

(i)	Applicant argues that the previously discussed prior art (i.e. Hessler (US PG Pub. No. 2019/0222385)) fail to clearly teach the limitation of “controlling transmission of the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling	” as recited in the respective independent claims and thus 
(i)	(Response) As indicated in the Advisory Action mailed on 08/13/2021, paragraph [0065], of Hessler discloses the terminal receiving configuration information from the network as DCI message. The configuration message comprise of a set of resources on which to transmit said phase tracking reference signal (i.e. PT-RS as indicated throughout the prior art). The terminal upon receipt of the DCI message comprising of the set of resources distinctly maps the PT-RS accordingly before transmission. The purpose of mapping the PT-RS on the distinct set of resources is to reduce inter-carrier interference caused by the loss of orthogonality between carriers as much as possible (please see paragraphs [0037] and [0071]). Thus, the portion(s) of the previously introduced prior art Hessler addresses the above limitation.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10, 13, 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US PG Pub. No. 2018/0124710) in view of NPL (Titled: Coexistence of CP OFDM and CP DFT-s-OFDM for NR UL, dated October 2016) and further in view of Hessler (US PG Pub. No. 2019/0222385).


Ly teaches a terminal (see Figure 2, UE 120) comprising:
a transmitter (see figure 2 shows UE may be equipped with R antennas 252 for receiving and transmitting signals to and from the base station (BS) 110) that transmits measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and a processor (see figure 2, transmit processor 264) that controls transmission of an uplink shared channel (see paragraph [0059], discloses the ability of the transmit processor 264 to generate reference symbols for one or more reference signals) ….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see 
The combination of Ly and NPL fail to clearly teach the limitation of controlling transmission of a phase tracking reference signal,
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling.
Hessler teaches controlling transmission of a phase tracking reference signal (see paragraph [0065], discloses the transmitting node like the terminal controls transmission of the phase tracking reference signal (i.e. PT-RS) on a selected number of resources based on information received via a DCI message),
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling (see paragraphs [0052], [0065], discloses discretely assigning the PT-RS to specific set of resources according to a mapping pattern. The mapping pattern is determined based on DCI information received. After mapping, the PT-RS is then transmitted on the assigned resources to the receiving node).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the phase tracking reference configuration (i.e. on specific set of resources) (as disclosed in Hessler) into both Ly and NPL as a way of mitigating inter-carrier interference caused by the loss of orthogonality between carriers (please 


As per claim 13:
Ly in view of NPL and further in view of Hessler teaches the terminal according to claim 10, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 15:
Ly teaches a radio communication method for a terminal (see paragraph [0006], teaches a method for a wireless communications device may include determining whether to use a CP-OFDM based waveform or a DFT-s-OFDM based waveform for an uplink transmission), comprising:
transmitting measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and controlling transmission of an uplink shared channel (see paragraph [0098] explicitly states “As such, UE 120 may need to determine whether UE 120 is to send an uplink transmission using a DFT-s-OFDM-based waveform or a CP-OFDM-based waveform) ….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach the limitation of controlling transmission of a phase tracking reference signal,
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling.
Hessler teaches controlling transmission of a phase tracking reference signal (see paragraph [0065], discloses the transmitting node like the terminal controls transmission of the phase tracking reference signal (i.e. PT-RS) on a selected number of resources based on information received via a DCI message),
wherein the processor controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling (see paragraphs [0052], [0065], discloses discretely assigning the PT-RS to specific set of resources according to a mapping pattern. The mapping pattern is determined based on DCI information received. After mapping, the PT-RS is then transmitted on the assigned resources to the receiving node).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the phase tracking reference configuration (i.e. on specific set of resources) (as disclosed in Hessler) into both Ly and NPL as a way of mitigating inter-carrier interference caused by the loss of orthogonality between carriers (please see paragraphs [0037] and [0071] of Hessler). Therefore, implementing such configuration may facilitate low overhead for configuring and/or adaptive correction for phase errors (please see paragraph [0011] of Hessler).
As per claim 16:
Ly teaches a base station (see Figure 2, base station (BS) 110) comprising:
a receiver (see Figure 2, BS 110 comprise of T antennas 234 for transmitting and receiving signals to and from the UE 120) that receives measurement reference signals (see paragraphs [0094], [0105], discloses transmitting SRSs in the uplink (UL) by applying power control loop. Note: Uplink (UL) transmission as it is well known in the art involves transmission from the UE to the BS and thus the BS receives said signaling) …;
and a processor (see Figure 2, paragraph [0059], the receive processor 238 receives and processes signals received from the respective UEs) that controls reception of an uplink shared channel (see paragraphs [0100], [0101], the BS 110 may provide instruction(s) to the UE 120 to whether to use DFT-s-OFDM base waveform or a CP-OFDM-based waveform for an uplink transmission)….
Ly does not clearly teach receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach controlling reception of a phase tracking reference signal,
wherein the phase tracking reference signal is allocated non-continuously in a frequency domain by a terminal based on information about an allocation pattern reported by higher layer signaling.
Hessler teaches controlling reception of a phase tracking reference signal (see paragraph [0065], discloses the transmitting node like the terminal controls transmission of the phase tracking reference signal (i.e. PT-RS) on a selected number of resources based on information received via a DCI message. The DCI message is received by the UE via the downlink, please see paragraphs [0055], [0076] for example),
wherein the phase tracking reference signal is allocated non-continuously in a frequency domain by a terminal based on information about an allocation pattern reported by higher layer signaling (see paragraphs [0052], [0065], discloses discretely assigning the PT-RS to specific set of resources according to a mapping pattern. The mapping pattern is determined based on DCI information received. After mapping, the PT-RS is then transmitted on the assigned resources to the receiving node).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the phase tracking reference configuration (i.e. on specific set of resources) (as disclosed in Hessler) into both Ly and NPL as a way of mitigating inter-carrier interference caused by the loss of orthogonality between carriers (please see paragraphs [0037] and [0071] of Hessler). Therefore, implementing such configuration may facilitate low overhead for configuring and/or adaptive correction for phase errors (please see paragraph [0011] of Hessler).
As per claim 22:
a system comprising a terminal and a base station (see Figure 2, system 200 comprising UE 120 and base station 110), wherein:
a terminal (see Figure 2, UE 120) comprises:
a transmitter (see figure 2 shows UE may be equipped with R antennas 252 for receiving and transmitting signals to and from the base station (BS) 110) that transmits measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and a processor of the terminal (see figure 2, UE comprise of transmit processor 264) that controls transmission of an uplink shared channel (see paragraph [0059], discloses the ability of the transmit processor 264 to generate reference symbols for one or more reference signals) ….;
and the base station (see Figure 2, base station (BS) 110) comprises:
a receiver (see Figure 2, BS 110 comprise of T antennas 234 for transmitting and receiving signals to and from the UE 120) that receives measurement reference signals (see paragraphs [0094], [0105], discloses transmitting SRSs in the uplink (UL) by applying power control loop. Note: Uplink (UL) transmission as it is well known in the art involves transmission from the UE to the BS and thus the BS receives said signaling) …;
and a processor of the base station (see Figure 2, paragraph [0059], the base station 110 comprise of receive processor 238. The receive processor 238 receives and processes signals received from the respective UEs) that controls reception of an uplink shared channel (see paragraphs [0100], [0101], the BS 110 may provide instruction(s) to the UE 120 to whether to use DFT-s-OFDM base waveform or a CP-OFDM-based waveform for an uplink transmission)….
measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM)
and receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals)
and receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as 
The combination of Ly and NPL fail to clearly teach processor of the terminal controls transmission of a phase tracking reference signal, processor of the base station controls reception of the phase tracking reference signal and wherein the processor of the terminal controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling.
Hessler teaches processor of the terminal (see figure 11, paragraph [0147], terminal 10 comprise of control circuitry 20 for controlling reception and transmission of reference signal) controls transmission of a phase tracking reference signal (see paragraph [0065], discloses the transmitting node like the terminal controls transmission of the phase tracking reference signal (i.e. PT-RS) on a selected number of resources based on information received via a DCI message), processor of the base station (see figure 12, paragraph [0148], radio node 100 comprise of control circuitry 120 for providing transceiver functionality) controls reception of the phase tracking reference signal (see paragraph [0065], discloses the transmitting node like the terminal controls transmission of the phase tracking reference signal (i.e. PT-RS) on a selected number of resources based on information received via a DCI message. The DCI message is received by the UE via the downlink, please see paragraphs [0055], [0076] for example) and wherein the processor of the terminal controls to transmit the phase tracking reference signal by allocating the phase tracking reference signal non-continuously in a frequency domain based on information about an allocation pattern reported by higher layer signaling (see paragraphs [0052], [0065], discloses discretely assigning the PT-RS to specific set of resources according to a mapping pattern. The mapping pattern is determined based on DCI information received. After mapping, the PT-RS is then transmitted on the assigned resources to the receiving node).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the phase tracking reference configuration (i.e. on specific set of resources) (as disclosed in Hessler) into both Ly and NPL as a way of mitigating inter-carrier interference caused by the loss of orthogonality between carriers (please see paragraphs [0037] and [0071] of Hessler). Therefore, implementing such configuration may facilitate low overhead for configuring and/or adaptive correction for phase errors (please see paragraph [0011] of Hessler).
5.	Claims 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of NPL and further in view of Hessler and Kwon (US PG Pub. No. 2011/0268087).
As per claim 11:
Ly in view of NPL and further in view of Hessler teaches the terminal according to claim 10 with the exception of:
wherein the transmitter transmits the measurement reference signals periodically at a given cycle.
Kwon teaches wherein the transmitter transmits the measurement reference signals periodically at a given cycle (see paragraphs [0075], [0202], [0203], the UE upon receipt of SRS configuration information from the eNB, periodically transmits the SRS for each cell or for each radio frame or transmission cycle).
before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Hessler as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).
As per claim 14:
Ly in view of NPL and further in view of Hessler teaches the terminal according to claim 10 with the exception of:
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Kwon teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (paragraph [0075], the SRS may be transmitted in the last symbol of each subframe but not limited).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Hessler as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).
As per claim 17:
Ly in view of NPL and further in view of Hessler and Kwon teaches the terminal according to claim 11, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 19:
Ly in view of NPL and further in view of Hessler and Kwon teaches the terminal according to claim 11.
The combination of Ly, NPL and Hessler fail to clearly teach wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Kwon teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (paragraph [0075], the SRS may be transmitted in the last symbol of each subframe but not limited).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Hessler as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).

6.	Claims 12, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of NPL and further in view of Hessler and Zhang (US PG Pub. No. 2013/0016705).
As per claim 12:
Ly in view of NPL and further in view of Hessler teaches the terminal according to claim 10 with the exception of:
wherein when transmission of the measurement reference signals is triggered by downlink control information (DCI), the transmitter transmits the measurement reference signals aperiodically.
	Zhang teaches wherein when transmission of the measurement reference signals is triggered by downlink control information (DCI), the transmitter transmits the measurement reference signals aperiodically (see paragraph [0039], aperiodic SRS (A-SRS) may be triggered based on received DCI).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Hessler. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).
As per claim 18:
Ly in view of NPL and further in view of Hessler and Zhang teaches the terminal according to claim 12, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 20:
Ly in view of NPL and further in view of Hessler and Zhang teaches the terminal according to claim 12.
The combination of Ly, NPL and Hessler fail to teach wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (see paragraph [0036], discloses SRS may be transmitted in one or two uplink symbols in the UpPTS portion 236 of the subframe).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Hessler. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).
As per claim 21:
Ly in view of NPL and further in view of Hessler teaches the terminal according to claim 13 with the exception of:
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Zhang teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (see paragraph [0036], discloses SRS may be transmitted in one or two uplink symbols in the UpPTS portion 236 of the subframe).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Hessler. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474